       Case 1:20-cv-01017-JFR-KRS Document 5 Filed 02/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ASHLEY FURNITURE INDUSTRIES, Inc.,

               Plaintiff,

v.                                                            No. 1:20-cv-1017 JFR/KRS

FURNITURE PLAZA, Inc.,

               Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte. Plaintiff initiated this action on

October 5, 2020. Since that time, Plaintiff has taken no action to prosecute this matter or serve

Defendant. Under Federal Rule of Civil Procedure 4(m), Plaintiff was required to serve

Defendant within ninety days from filing the complaint. Plaintiff has not complied with this rule

or requested an extension of time for service of process. Federal Rule of Civil Procedure 41(b)

allows the Court to dismiss an action where a party fails to prosecute the party’s lawsuit. The

record reflects no activity on Plaintiff’s part since October 5, 2021.

       IT IS THEREFORE ORDERED that on or before March 3, 2021, to avoid dismissal

of this action, Plaintiff must either effect service or provide the Court with a written explanation

showing good cause why service has not been made.




                                              ____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
